DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Taft-US Pub # 2014/0196788 or Taft in view of CN 207351764 (Pengzhen et al).  As to claims 1 and 16, Taft discloses a storage tank control valve system and method deployable on a canister (tank 9), the actuator including a housing (1) configured to mount on a canister (tank 9), a motor (4) configured to be accommodated in the housing wherein the motor is powered by an electrical supply (battery pack 5), wherein the motor is configured to generate a mechanical action in response to a control signal (motor control from a switch), and an adaptor (2) coupled to the motor comprising an output axis (through orifice 38) about which the mechanical action rotates via adapter engagement member 22, a cup shaped feature (pocket 36) comprising a web and flange (see fig. 2) wherein the adaptor is configured to engage with a valve controlling knob (24) of the canister at the cup shaped feature, the valve controlling knob defining a knob axis about which the valve controlling knob rotates (see figs. 2-4),  wherein in a first configuration the adaptor is uncoupled and in a second configuration(see par[32]), see par[23] et seq.  Further, it is noted that Taft lacks a specific teaching for an “air sampling” actuator as the intended usage for the canister.  Note that the body of the claim fails to draw breadth or life from the intended usage clause and therefore is not considered as a distinguishing limitation as there is no actual sampling recited other than the intended usage of the canister. Furthermore, in par[34], it is indicated that the housing 1 and adapter 2 can be fabricated to operatively engage other types of gas pressure vessels in order to remotely control the opening and closing of a tank valve.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have applied the teachings of Taft to any kind of opening and closing of a tank valve such as for opening and closing of air sampling since sampling of air canisters are old and known if the intended usage of sampling is given consideration.  In the alternative, Pengzhen et al disclose sampling of air remotely by usage of a man-machine including a canister 5, valve 4 and a sampling motor 7 to open and close the valve remotely by mounting of a sampling unit to the canister 5.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have applied the remotely controlled adaptor actuator disclosed by Taft for sampling of air as applied by Pengzhen et al since it allows for remotely sampling with a control switch for a user and sampling of air with remotely controlled valves is known.   As to claims 3 and 18, usage of any type of motor including a servo motor is considered an obvious matter of design choice of known types of motors.  As to claims 4 and 5, the rotation is for a predetermined extent based on the pressure measurement in Pengzhen et al.  As to claim 6, note the detents as depicted in fig. 2 in adapter 2. As to claim 7, note the orifices 26 and 40 in Taft.  As to claim 8, note extension 32 engaging with the canister. As to claim 9, usage of locking holes and fasteners is considered an obvious matter of design choice of known means to fasten. As to claim 10, note mounting orifices 26 and 40 in fig. 2 to fasten the housing with the motor and secure the housing with the canister via extension 32. As to claim 11, Pengzhen et al employs the canister is under vacuum with a valve 4 and is operated via valve turbine 9, see figure and translation.  Therefore, usage of vacuum canister is based on the application and as such the type of canister being used is being considered a matter of design choice based on the application. As to claims 16-18, further note the operation as described in par[32] and claims 15-20 and note the actions would be for an inherent predetermined time or extent for opening and closing the valve.  As to claim 19, securing of the housing 1 to the canister 9 by sliding exterior surface 20 to engage with the canister and locking it on to the canister with extension 32 and further usage of securing fasteners is considered an obvious matter of design choice as a means for securing the housing to the tank.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861                                                                                                                                                                                                        

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861